        Case 4:20-cr-00031-BMM Document 36 Filed 10/23/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                          CR-20-31-GF-BMM
                          Plaintiff,

       vs.                                                       ORDER

WILLIAM BERNARD BIRD,

                          Defendant.




                               INTRODUCTION

      The Defendant, William Bernard Bird, is charged by Indictment with one

count of Failure to Register/Update Registration as a Sexual Offender, in violation

of 18 U.S.C. § 2250(a). Bird moves to dismiss the Indictment (Doc. 24), and

argues that the Sexual Offender Registration and Notification Act (“SORNA”), 18

U.S.C. § 2250, should not apply to an individual who was adjudicated delinquent

under the Federal Juvenile Delinquency Act (“FJDA”), 18 U.S.C. §§ 5031-5042.

                                  DISCUSSION

      Congress extended SORNA to a specific subset of juveniles adjudicated

under the FJDA—those who are “14 years of age or older at the time of the offense

and the offense adjudicated was comparable to or more severe than aggravated
        Case 4:20-cr-00031-BMM Document 36 Filed 10/23/20 Page 2 of 4



sexual abuse” as defined in 18 U.S.C. § 2241. See 34 U.S.C. § 20911(8). Bird

argues that 34 U.S.C. § 20911(8) is unconstitutional because “the full panoply of

constitutional protections are unavailable [to juveniles] under the FDJA,” including

the right to a jury trial. (Doc. 25 at 2.) Bird contends that the Government cannot

prosecute him for failure to register because to do so would violate the

constitutional rule of Apprendi as interpreted by the Ninth Circuit in Tighe.

      In Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), the Supreme Court

held a federal sentencing statute unconstitutional because the terms of the statute

“remove[d] from the jury the assessment of facts that increase the prescribed range

of penalties to which a criminal defendant is exposed.” The Court ruled that the

Fourteenth Amendment right to due process and the Sixth Amendment right to a

trial by jury together entitle a defendant to have “any fact that increases the penalty

for a crime beyond the prescribed statutory maximum . . . be submitted to a jury

and proved beyond a reasonable doubt.” Id. The Apprendi Court excepted facts of

a prior conviction from its general rule. Id.

      The Ninth Circuit interpreted the Apprendi rule in United States v. Tighe,

266 F.3d 1187 (9th Cir. 2001), and held that a juvenile adjudication does not fall

within the “prior conviction” exception to Apprendi because a juvenile

adjudication does not afford the right to a jury trial. Tighe, 266 F.3d at 1194-95.

Bird asserts that because under Tighe a juvenile adjudication does not qualify as a

                                           2
        Case 4:20-cr-00031-BMM Document 36 Filed 10/23/20 Page 3 of 4



“prior conviction” for purposes of Apprendi, the Sixth Amendment prohibits

Congress from including juvenile offenders in SORNA’s registration requirements.

      The Ninth Circuit addressed numerous constitutional challenges to

SORNA’s juvenile registration requirement in United States v. Juvenile Male, 670

F.3d 999 (9th Cir. 2012). These challenges included substantive and procedural

due process arguments, Equal Protection Clause arguments, and Fourth, Fifth, and

Eighth Amendment arguments. Id. The Ninth Circuit rejected each constitutional

challenge and upheld SORNA’s juvenile registration requirement. Id.

      Juvenile Male proves dispositive in Bird’s present constitutional challenge.

The Ninth Circuit specifically addressed Bird’s argument that the lack of

availability of a jury trial in juvenile adjudications rendered the registration

requirement unconstitutional. In Juvenile Male, the defendant framed the jury

requirement argument as a procedural due process claim. The Ninth Circuit,

rejecting the procedural due process argument, held that “the purpose of due

process is to protect juvenile sex offenders from unjust registry, but any juvenile

required to register under SORNA was protected at their adjudication by the

‘fundamental fairness’ standard.” Juvenile Male, 670 F.3d at 1014 (citing

McKeiver v. Pennsylvania, 403 U.S. 528, 543 (1971)).

      The Sixth Amendment’s right to trial by an impartial jury applies in the

instant case because a jury must find beyond a reasonable doubt that Bird falls

                                           3
        Case 4:20-cr-00031-BMM Document 36 Filed 10/23/20 Page 4 of 4



within the status of offenders that are required to register under the Act. The jury’s

charge in this issue does not raise Apprendi concerns. Congress, under its

legislative authority, included a certain subset of juvenile adjudications in its

registration requirements under SORNA. A rational connection exists between the

government’s legitimate interest in protecting the community and its requirement

for a narrow category of juvenile delinquents to disclose their juvenile crimes by

registering as a sex offender under SORNA. Juvenile Male, 670 F.3d at 1008.

      Bird qualifies for SORNA’s registration requirement because he meets the

applicability conditions of 34 U.S.C. § 20911(8). Bird was 15 years old at the time

of the underlying offense, and was adjudged a delinquent after trial for conduct

that—if Bird had been an adult—would have been charged as aggravated sexual

abuse under 18 U.S.C. § 2241(a)(1). This adjudication imposed on Bird a duty to

register and having failed to register subjects him to potential criminal penalties

under 18 U.S.C. § 2250.

                                       ORDER

      Accordingly, IT IS ORDERED that the Motion to Dismiss the Indictment

(Doc. 24) is DENIED.

      Dated this 22nd day of October, 2020.




                                           4
